      Case 3:17-cv-00592-JWD-EWD              Document 79-1      08/13/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


  TRINITY MEDICAL SERVICES, LLC,
                              *
  PERFORMANCE LABS, LLC, AND  * CIVIL ACTION NO. 3:17-00592-JWD-EWD
  PRESTIGE WORLDWIDE LEASING, *
  LLC                         *
                              * JUDGE DEGRAVELLES
  VERSUS                      *
                              *
  MERGE HEALTHCARE SOLUTIONS, * MAGISTRATE JUDGE WILDER-DOOMES
  INC.                        *
                              *
   **************************

         MERGE HEALTHCARE SOLUTIONS, INC.’S MEMORANDUM
       IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT SEEKING
   ENFORCEMENT OF CONTRACTUAL LIMITATION OF LIABILITY CLAUSES

               Pursuant to Federal Rule of Civil Procedure 56, defendant Merge Healthcare

Solutions, Inc. (“Merge”) submits this memorandum in support of its motion for summary

judgment seeking enforcement of the contractual limitation of liability clauses that restrict

Merge’s liability to the amount paid for Merge’s laboratory information system software

(“Merge LIS software”). There is no factual dispute that the contract at issue precludes the

recovery of any “SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE

DAMAGES … OR … LOST PROFITS” and provides that Merge’s liability—“WHETHER IN

CONTRACT OR IN TORT OR UNDER ANY OTHER LEGAL THEORY”—shall not

“EXCEED THE TOTAL FEES RECEIVED BY MERGE” for licensing its Merge LIS software.

Louisiana courts routinely enforce such unequivocal and explicit limitation of liability clauses,

and this case should not be treated any differently.

               Summary judgment should be entered enforcing the unequivocal limitation of

liability clauses and precluding the recovery of any lost profits, consequential damages, punitive


                                                 1
                                                                                          1698678_1
      Case 3:17-cv-00592-JWD-EWD                 Document 79-1        08/13/19 Page 2 of 10



damages, or any sums whatsoever exceeding the amount Merge received for licensing its

software to plaintiffs.1

                                    FACTUAL BACKGROUND

                Merge developed, sold and serviced LIS software, which is software used in the

operation of clinical laboratories that provide toxicology testing services.2 Plaintiff Trinity

Medical Services, LLC (“Trinity”) is a holding company and the sole owner of Performance

Labs, LLC (“Performance Labs”), a toxicology laboratory that operated in Mandeville,

Louisiana. Prestige Worldwide Leasing, LLC (“Prestige”), also wholly owned by Trinity,

provided employees and laboratory management services to Performance Labs.3 Blake Bourque

is the only owner of all three plaintiff-entities.4

                According to plaintiffs, all three entities—Trinity, Performance Labs and

Prestige—began searching in 2015 for a new laboratory information software to replace the

system that Performance Labs had been using, which was created by Chad Howell, Trinity’s

chief information officer.5 Mr. Howell, who had the authority to execute contracts on behalf of

plaintiffs and routinely did so, took the lead in finding a replacement and purchasing the new LIS

software.6




1
        Although the contract permits recovery of the amount Merge received under the parties’ contract,
        Merge denies any liability for return of the purchase price, as plaintiffs’ claims for rescission
        should be dismissed for the reasons explained in the contemporaneously filed motion for
        summary judgment on misrepresentation and omission claims.
2
        Rec. Doc. 38, p. 7 ¶¶ 18-22 (“Complaint”).
3
        Exh. A, Rule 30(b)(6) Deposition of Trinity Medical Services, L.L.C., at 12:8–12, 104:11–12.
4
        Id.
5
        Exh. B, Deposition of C. Howell, at 134:5–135:1.
6
        Exh. B, Deposition of C. Howell, at 136:22–24, 145:2–9; 178:4-17.



                                                      2
                                                                                                1698678_1
      Case 3:17-cv-00592-JWD-EWD                Document 79-1   08/13/19 Page 3 of 10



               On January 11, 2016, and after weeks of negotiations, Mr. Howell executed a

Sales Order for the license of the Merge LIS software to be installed at Performance Labs.7 The

“Execution” portion of the Sales Order—directly above Mr. Howell’s signature—unambiguously

provides that “[t]his Sales Order is governed by and subject to the Terms and Conditions for

Software License, Hardware and/or Services attached hereto as Exhibit B and made part

hereof.”8 The Terms and Conditions attached to the Sales Order make clear that “[t]hese Terms

and Conditions, together with the Sales Order to which they are appended, constitute the

‘Agreement’ which is entered into as of the Effective Date between Merge and the customer to

whom the Sales Order is issued as identified in the Sales Order[.]”9 The Terms and Conditions

incorporated into the Sales Order contain two express, unequivocal, and conspicuous limitation

of liability clauses in Paragraph 9:

       9.      LIMITATIONS OF LIABILITY

       9.1   Types of Damages. UNDER NO CIRCUMSTANCES SHALL
       MERGE, ITS SUPPLIERS, OR ANY RELATED PARTY BE LIABLE OR
       RESPONSIBLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
       CONSEQUENTIAL OR PUNITIVE DAMAGES, OR DAMAGES
       ATTRIBUTABLE TO LOSS OF USE OR AVAILABILITY OF DATA, LOST
       PROFITS OR LOST GOODWILL, WHICH CUSTOMER MAY INCUR,
       EXPERIENCE OR CLAIM AND WHETHER FORESEEABLE OR
       UNFORESEEABLE, ARISING OUT OF ANY BREACH OF EXPRESS OR
       IMPLIED WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT
       LIABILITY IN TORT OR OTHERWISE, ON ACCOUNT OF ENTERING
       INTO OR RELYING ON THIS AGREEMENT, EVEN IF MERGE HAS BEEN
       ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
       NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY
       LIMITED REMEDY.




7
       Exh. C, Sales Order.
8
       Exh. C, Sales Order.
9
       Exh. C, Sales Order (emphasis in original).



                                                     3
                                                                                       1698678_1
      Case 3:17-cv-00592-JWD-EWD                Document 79-1      08/13/19 Page 4 of 10



       9.2  Amount of Damages. IN NO EVENT WILL MERGE’S AGGREGATE,
       CUMULATIVE MONETARY LIABILITY ARISING FROM OR RELATED
       TO THIS AGREEMENT, WHETHER IN CONTRACT OR IN TORT OR
       UNDER ANY OTHER LEGAL THEORY (INCLUDING STRICT LIABILITY
       AND NEGLIGENCE), EXCEED THE TOTAL FEES RECEIVED BY MERGE
       UNDER THIS SALES ORDER.10

These paragraphs of the Terms and Conditions command the reader’s attention: they are the only

substantive provisions in all capitals, and the bold lettering in the header of Paragraph 9 further

alerts the reader to them.11 According to Mr. Howell, “everyone”—including legal counsel and

plaintiffs’ ownership group—reviewed the contract before Mr. Howell executed it.12

               Plaintiffs’ Second Amended Petition asserts causes of action for redhibition,

rescission of contract, negligence, negligent misrepresentation, and violation of Louisiana’s

Unfair Trade Practices Act (“LUTPA”). Under these legal theories, plaintiffs claim various

types of alleged damages: (i) “rescission of sale and recovery of all costs incurred as a result of

purchasing the Merge LIS software,” (ii) “all damages plaintiffs incurred, whether foreseeable or

unforeseeable,” (iii) attorneys’ fees, and (iv) treble damages (presumably under LUTPA).13

Apart from these vague assertions, the only alleged damages articulated by plaintiffs is through

their experts, who submitted reports opining on the lost-profits Trinity—through wholly owned

Performance Labs—would have earned “but for” the conduct of Merge.14 As explained in the


10
       Exh. C, Sales Order (emphasis in original).
11
       Exh. C, Sales Order.
12
       Exh. B, Deposition of C. Howell, at 174:9-25
13
       Rec. Doc. 38, at 28-33 ¶¶ 100-126. Plaintiffs have not satisfied the conditions of La. R.S.
       51:1409(B) to be entitled to treble damages under LUTPA, which requires formal procedures
       before the Louisiana attorney general. Summary judgment is due for the treble damages claim on
       this ground as well.
14
       Plaintiffs have not submitted any evidence—whether through experts or otherwise—of any
       alleged damages incurred by Prestige Worldwide. Plaintiffs’ experts’ opinions were limited to
       their projections of lost-profits of Trinity through its subsidiary Performance Labs.



                                                     4
                                                                                             1698678_1
      Case 3:17-cv-00592-JWD-EWD              Document 79-1       08/13/19 Page 5 of 10



contemporaneously filed motion for summary judgment on plaintiffs’ lost-profits claims,

however, Merge cannot be liable for lost-profits because (a) plaintiffs have no evidence the

Merge LIS software caused plaintiffs’ alleged damages, and (b) plaintiffs cannot prove

entitlement to lost-profits with any degree of reasonable certainty. What is more, and as set forth

in the accompanying motions in limine, the opinions of plaintiffs’ experts are speculative and

unreliable, and should be excluded under Rule 702.

               Irrespective of those incurable evidentiary flaws plaguing plaintiffs’ lost-profits

claim, the unequivocal contractual limitation of liability clauses in the Sales Order between the

parties provides that “UNDER NO CIRCUMSTANCES” shall Merge be liable for “LOST

PROFITS,” “CONSEQUENTIAL DAMAGES,” or “PUNITIVE DAMAGES,” and “IN NO

EVENT” shall Merge be liable for any amount exceeding “THE TOTAL FEES RECEIVED BY

MERGE” under the Sales Order.15 These unequivocal terms of the Sales Order provide an

additional, independent ground for dismissing plaintiffs’ claims for lost-profits, as well any

punitive damages, or any other alleged (and unidentified) special or consequential damages

sought by plaintiffs. Summary judgment should be entered enforcing the plain terms of the Sales

Order and dismissing plaintiffs’ claim for lost-profits, consequential damages and punitive

damages, and limiting any surviving claim to a maximum potential recovery of the amount paid

to Merge under Sales Order.16




15
       Exh. C, Sales Order.
16
       Although the Sales order permits recovery of the amount Merge received under the Sales Order,
       Merge should not be liable for any rescission damages, as explained in Merge’s motion for
       summary judgment on plaintiffs’ misrepresentation claims.



                                                5
                                                                                            1698678_1
      Case 3:17-cv-00592-JWD-EWD               Document 79-1        08/13/19 Page 6 of 10



                                    LAW AND ARGUMENT

I.     Legal Standard.

               Summary judgment is appropriate where, as here, there is no genuine dispute of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

When the movant does not bear the burden of proof on the pertinent issue at trial, it may satisfy

its summary judgment burden by pointing to the lack of evidence as to any element essential to

the non-moving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The burden

shifts to the non-moving party to produce evidence of a genuine dispute for resolution at trial.

Brandon v. Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015) (citing Bayle v. Allstate Ins. Co., 615

F.3d 350, 355 (5th Cir. 2010)). The non-moving party “must go beyond the pleadings and come

forward with specific facts indicating a genuine issue for trial to avoid summary judgment.”

Brandon, 808 F.3d at 270 (citation and internal quotation marks omitted).

               Summary judgment may be rendered as to any claim or defense, or any part of a

claim or defense. Fed. R. Civ. P. 56(a). Partial summary judgment is an efficient tool for

narrowing and focusing the issues for trial, thereby promoting efficient use of the federal courts.

Calpetco 1981 v. Marshall Expl., Inc., 989 F.2d 1408, 1415 (5th Cir. 1993). Here, there is no

dispute that the unequivocal limitation of liability clause in the contract limits plaintiffs’ claimed

damages to the amount Merge received pursuant to the Sales Order. Summary judgment should

be entered precluding plaintiffs from recovering any other type or amount of damages.


II.    The Plain Language Of The Sales Order Is Enforceable And Forecloses Recovery of
       Any Lost-Profits, Consequential Damages, Punitive Damages, Or Any Amount
       Exceeding The Amount Paid Under The Sales Order.

               Louisiana law is settled that parties can, in advance, contractually limit the

measure of damages, and courts routinely enforce limitation of liability clauses. See Isadore v.


                                                  6
                                                                                              1698678_1
      Case 3:17-cv-00592-JWD-EWD                 Document 79-1          08/13/19 Page 7 of 10



Interface Sec. Systems, 58 So. 3d 1071, 1074 (La. App. 3d Cir. 2011) (affirming grant of

summary judgment enforcing contractual limitation of liability clause); Soileau & Coreil v.

Trans-Western Pub., 542 So. 2d 198, 199 (La. App. 3d Cir. 1989) (“It is well established in our

jurisprudence that such limitation of liability clauses … are valid and not against public

policy.”); Haspel v. Rollins Protective Service, Inc., 490 So. 2d 530 (La. App. 4th Cir. 1986)

(enforcing contractual clause and finding plaintiff’s “liability is to be limited to the sum of

$250.00 in accordance with the terms of the contract.”) Rhodes v. Congregation of St. Francis,

476 So. 2d 461, 463 (La. App. 1st Cir. 1985).17 Such contractual limitation clauses become the

law between the parties, which “must be given effect” according to Louisiana’s general

contractual interpretation rules. See Mobil Expl. & Prod. U.S. v. Certain Underwriters, 837 So.

2d 11, 32 (La. App. 1st Cir. 2002).18

               Here, the plain terms of the Sales Order clearly and explicitly evidence the

parties’ intent to limit Merge’s liability to the amount it received for licensing its LIS software,

and bar any claim for lost-profits, consequential damages, or punitive damages. Paragraph 9.1 of

the Terms and Conditions, to which plaintiffs unequivocally agreed, plainly states that “UNDER

NO CIRCUMSTANCES” will Merge be liable for “ANY SPECIAL, INDIRECT,

INCIDENTAL,        CONSEQUENTIAL              OR     PUNITIVE        DAMAGES,          OR     DAMAGES

ATTRIBUTABLE TO LOSS OF USE OR AVAILABILITY OF DATA, LOST PROFITS OR

17
       The only exception to this well-settled principle is that a contractual limitation of liability clause
       cannot waive, in advance, liability for personal injuries or for intentional or gross fault. See La.
       Civ. Code art. 2004. This exception is inapplicable here, because there are no personal injuries at
       issue, plaintiffs do not allege any gross fault, and there is no evidence that Merge committed any
       intentionally fraudulent acts. (See Merge’s contemporaneously filed motion for summary
       judgment on plaintiffs’ misrepresentation claims).
18
       Under those interpretation guidelines, Louisiana law instructs that “[w]hen the words of a
       contract are clear and explicit and lead to no absurd consequences, no further interpretation” is
       required to determine the parties’ intent. See La. Civ. Code art. 2046.



                                                     7
                                                                                                    1698678_1
      Case 3:17-cv-00592-JWD-EWD                Document 79-1         08/13/19 Page 8 of 10



LOST GOODWILL … WHETHER FORSEEABLE OR UNFORSEEABLE[.]”19 In the next

sub-paragraph, labeled Paragraph 9.2, the Terms and Conditions agreed to by plaintiffs explicitly

state that “IN NO EVENT” will Merge’s liability “EXCEED THE TOTAL FEES RECEIVED

BY MERGE UNDER THIS SALES ORDER.”20

               These unambiguous provisions are binding and should be enforced as written.

Indeed, Louisiana courts routinely grant summary judgment and enforce contractual limitation of

liability clauses under nearly identical circumstances. See Isadore, 58 So. 3d at 1074 (affirming

grant of summary judgment enforcing contract limiting defendant’s collective liability to $1000);

Haspel, 490 So. 2d at 534 (affirming summary judgment based on exculpation clause limiting

defendant’s liability “to the sum of $250.00 in accordance with the terms of the contract.”).

Plaintiffs cannot claim surprise by this limitation of liability clause in the Sales Order here:

plaintiffs’ chief information officer, Mr. Howell, testified that “everyone”—including plaintiffs’

owners and legal counsel—reviewed the relevant contract before it was executed.21 Under

Louisiana law, Mr. Howell’s signature on the Sales Order is uncontradicted evidence of

“objective intent to be bound by the provision in the contract.” Haspel, 490 So. 2d at 533

(recognizing well-settled principal that “[a] party cannot avoid an obligation merely by

contending that he had not read it or did not understand it.”) (citations omitted). The limitation

19
       Exh. C, Sales Order.
20
       Id. While these provisions are contained in the Terms and Conditions, they are plainly
       incorporated in and are a part of the Sales Order. The Sales Order explicitly provides—directly
       above Mr. Howell’s signature—that the “Sales Order is governed by and subject to the Terms and
       Conditions … attached hereto as Exhibit B and made part hereof.” The Terms and Conditions
       additionally state that they, “together with the Sales Order to which they are appended, constitute
       the ‘Agreement’” between the parties. Louisiana law is clear that “documents may be
       incorporated in contracts by attachment or reference thereto” and that “this practice has been so
       universal that it has apparently seldom been drawn into question.” Action Finance Corp. v.
       Nichols, 180 So. 2d 81, 83 (La. App. 2d Cir. 1965).
21
       Exh. B, Deposition of C. Howell, at 174:9-25.



                                                   8
                                                                                                 1698678_1
      Case 3:17-cv-00592-JWD-EWD               Document 79-1         08/13/19 Page 9 of 10



of liability clauses in the parties’ contract should be enforced to preclude recovery of lost profits,

consequential damages, punitive damages, or any amount exceeding the sum Merge received

under the Sales Order.

                                          CONCLUSION

               There is no factual dispute that the Sales Order contractually bars any claim for

lost profits, consequential damages, punitive damages, or any amount exceeding the amount

Merge was paid under the Sales Order. Louisiana courts routinely enforce such provisions, and

this case should not be treated any differently. Because there are no issues of material fact as to

the enforceability of the limitation of liability clause in the Sales Order between the parties,

judgment should be entered dismissing plaintiffs’ claims for lost profits, consequential damages,

punitive damages, or for any claims seeking amounts in excess of the amount Merge received

under the Sales Order.



                                                      Respectfully submitted,

                                                      /s/ Stephen H. Kupperman
                                                      Stephen H. Kupperman, 7890
                                                      Laurence D. LeSueur, Jr., 35206
                                                      Viviana Aldous, IL Bar 6320208 (pro hac vice)
                                                      BARRASSO USDIN KUPPERMAN
                                                           FREEMAN & SARVER, L.L.C.
                                                      909 Poydras Street, Suite 2350
                                                      New Orleans, Louisiana 70112
                                                      Telephone: (504) 589-9700
                                                      skupperman@barrassousdin.com
                                                      llesueur@barrassousdin.com
                                                      valdous@barrassousdin.com

                                                      Attorneys for Merge Healthcare Solutions, Inc.




                                                  9
                                                                                              1698678_1
        Case 3:17-cv-00592-JWD-EWD           Document 79-1       08/13/19 Page 10 of 10




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing has been filed using this Court's

CM/ECF, which will send electronic noticing to all counsel of record this 13th day of August,

2019.


                                                       /s/ Stephen H. Kupperman




                                                10
                                                                                          1698678_1
